           Case 1:18-cv-02387-APM Document 4 Filed 12/04/18 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

-------------------------------------                   X
                                                        :
                                                        :
JOSEPH MICHAEL ARPAIO
                                                        :
                                                        :
                                Plaintiff,
                                                        : Case No. No. 1:18-cv-02387-APM
v.                                                      :
                                                        :
                                                        :
MICHELLE COTTLE, et al.                                 :
                                                        :
                                Defendant.              :
                                                        :
-------------------------------------                   X

                          CORPORATE DISCLOSURE STATEMENT

        Pursuant to Federal Rule of Civil Procedure 7.1 and Local Civil Rule 26.1, the

undersigned counsel hereby certifies that The New York Times Company, incorrectly sued

herein as “New York Times,” is a publicly traded company, has no parent company and one

publicly held corporation, Grupo Financiero Inbursa, S.A.B. de C.V., owns more than 10 percent

of its stock through affiliated entities.


Dated: December 4, 2018                             Respectfully submitted,

                                                    BALLARD SPAHR LLP

                                                      /s/ Jay Ward Brown
                                                    Jay Ward Brown (D.C. Bar No. 437686)
                                                    1909 K. Street, NW, 12th Floor
                                                    Washington, D.C. 20006-1157
                                                    Telephone: (202) 508-1136
                                                    Facsimile: (202) 661-2299
                                                    brownjay@ballardspahr.com

                                                    Attorneys for Defendants
          Case 1:18-cv-02387-APM Document 4 Filed 12/04/18 Page 2 of 2



                                CERTIFICATE OF SERVICE

       I hereby certify that on this 4th day of December, 2018, a true and correct copy of the

foregoing CORPORATE DISCLOSURE STATEMENT was filed with the Court through the

electronic filing system, which will automatically serve electronic notice of the same on all

counsel of record.



                                                 /s/ Jay Ward Brown
                                                  Jay Ward Brown
